Citation Nr: 1549003	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  06-13 656	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from September 1978 to December 1978.  He also had service with the South Carolina Army National Guard until July 1990 that included a period of active duty training (ADT) from February 20, 1988 to March 5, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.  

In May 2010, the Board issued a decision that apparently denied the claim of service connection for a left shoulder disorder.  A review of that decision shows that the order reflected that a left shoulder disorder had been denied, but there was no supporting finding of fact, conclusion of law or specific discussion relevant to the denial of that claim.  Accordingly, in April 2013, the Board vacated its prior decision to the extent that it denied the left shoulder claim and remanded that unresolved matter to the RO for further development.

The case was remanded again in November 2014 and has now returned to the Board for further appellate action. 


FINDING OF FACT

The competent medical and most probative evidence of record reflects that the Veteran's in-service left shoulder injury was acute and transitory, and a continuing permanent disability was not then present; such evidence fails to establish that a left shoulder disability, diagnosed as impingement, was present in service and there is no such evidence relating it to the Veteran's period of ADT.



CONCLUSION OF LAW

The criteria for service connection for left shoulder disability are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in May 2005.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinions in May 2013, January 2015, and April 2015.  The Board finds that the most recent April 2015 examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.  


Law and Analysis

The Veteran seeks service connection for a left shoulder disability that he asserts is directly related to an injury sustained during a period of ADT in February 1988.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Active military service includes (1) active duty (AD), but also (2) any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.

Certain chronic diseases will be presumed if manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  This presumption does not apply to ADT and IDT service, only active duty.  The same is true of the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Impingement is not listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current left shoulder disability is not warranted.  The record contains sufficient supporting evidence confirming the Veteran's period of ADT from February 20, 1988 to March 5, 1988.  See Army National Guard Retirement Credits Record.  Consequently the remaining issue for the Board's consideration is whether the record contains competent and/or credible lay or medical evidence of a nexus between a left shoulder injury that occurred during that period of ADT and the currently diagnosed left shoulder impingement.  And it is in this critical respect that the Veteran's claim fails.

Service treatment records from his National Guard service show that in February 1988, the Veteran reported a shoulder injury that occurred prior to annual training (AT).  He was being seen to get medication.  See Individual Sick Slip (DD Form 689), dated February 26, 1988.  The Veteran was seen about a week later again trying to get medication for his shoulder, which reportedly had been injured prior to AT.  It was noted that he had been treated with an injection that caused more injury and that he was prescribed medication prior to AT which he did not fill.  The Veteran reported having pain in the deltoid region and pain with movement involving the deltoid muscle.  The clinical assessment was injury to the deltoid region by history.  See Chronological Record of Medical Care, dated, March 3, 1988.  

There is no evidence of additional follow-up evaluations or clinical findings during the Veteran's remaining two years of National Guard service to suggest that the left shoulder symptoms constituted a chronic disease process or that provide a basis for a formal diagnosis related to them.  For instance subsequently dated service records show that he was seen in May 1989 for a pre-AT evaluation and was noted to have a history of PUD (peptic ulcer disease); the Veteran was cleared for AT with no mention of left shoulder complaints.  See Chronological Record of Medical Care dated May 20, 1989.  

There are also no ongoing complaints or treatment for any acute left shoulder symptoms until 2005, almost 15 years after National Guard service ended in July 1990, when the Veteran was seen for complaints of chronic left upper arm pain.  See clinical records from Union Regional Medical Center dated March 2005.  These treatment records do not suggest that any left arm symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or any event of service at this time.  The Board has also reviewed the Veteran's informal claim for service connection, but he did not list any dates of medical treatment or evaluation for left shoulder pain in the immediate years following the end of his National Guard service.  See May 2005 VA Form 21-526.

The Veteran was afforded a VA examination in May 2013.  The examiner reviewed the Veteran's medical history, recorded his current complaints, and conducted an appropriate examination.  The diagnosis was left shoulder impingement, which the examiner determined was less likely as not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness.  Referring to service records, the examiner noted there was one complaint of left shoulder pain in February 1988, but that no chronic left shoulder complaints or injuries were found during active duty.

In January 2015, after additional review of the claims file, the same VA examiner offered an addendum, reiterating the conclusion from his previous opinion that the Veteran's left shoulder condition was less likely related to the Veteran's military service.  Specifically referencing the February and March 1988 sick slips, he noted that the two episodes of left shoulder symptoms did not meet threshold for the presence of a chronic, ongoing condition with onset during service.  Rather the Veteran's current shoulder impingement was likely due to typical wear and tear over time since discharge.  

The Veteran underwent additional VA examination in April 2015, by a different examiner who concurred with the previous VA opinions.  He noted that periodic examinations prior to 1988 showed the upper extremities were normal and that although the sick slips indicated the Veteran presented with a pre-active duty shoulder condition, service records were negative for diagnosis, treatment, event and/or injury related to and/or aggravated by his time on active duty. 

Second, in 1988, the Veteran's lay statement indicated pain and discomfort in the deltoid region of the left shoulder, with movement, which was medically consistent with impingement shoulder syndrome.  Specifically, he presented to his period of ADT in late February 1988 having undergone injection therapy with prescribed anti-inflammatory medication.  In early March 1988, he sought a renewal and received his prescribed Motrin for his shoulder injury.  However, the remaining 1988 active duty records were silent for additional left shoulder diagnosis, treatment, injury and/or event.  

Finally, the Veteran was treated in June 1989, when boring cleaner got in his right eye while cleaning a M110 howitzer gun.  The statement of medical examination was silent for a diagnosis, treatment, injury and/or event related to his left shoulder.  The remaining active duty records were also negative for diagnosis, treatment, complaints, event and/or injury related to the continued left shoulder or aggravation by his time on active duty.

The examiner concluded that it was less likely than not that the Veteran's claimed left shoulder condition was related to, caused by and/or aggravated by his period of ADT due to the lack of medically-based, clinical evidence.  Rather such evidence indicates that the 1988 left shoulder condition was acute, transient, self-limited and resolved with injection therapy and prescribed medication and less likely than not aggravated by this 1988 period of ADT.  Likewise the Veteran's injury to the shoulder prior to this period of ADT was also self-limited, acute and transient following his private treatment regime.  The examiner's opinion was based on his comprehensive medical review of the clinical files, the Veteran's lay statements, and current medical literature.  

The Board finds the VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service left shoulder problems, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current left shoulder impingement developed as a result of his military service.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current left shoulder impingement and its relationship to his period of ADT.  

In this case, the evidence of record does not provide any competent basis for holding that a current left shoulder disability was incurred or related to service.  The Board acknowledges the Veteran's contention that his current left shoulder impingement is a result of an injury during ADT.  His statements purport to provide a nexus opinion between his current disability and ADT.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a left shoulder condition is not something that can be determined by mere observation.  Nor is this question simple. While the Veteran is competent to report shoulder pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  As such, the Board finds that the Veteran's statements as to how his left shoulder impingement was caused are not competent evidence as to a nexus.  

The competent medical opinion of record conclusively determined that there was no basis for finding that the current left shoulder impingement symptomatology is related to the left shoulder symptomatology treated during ADT and the Veteran has presented no competent evidence to the contrary.  See Hickson v. West, 12 Vet. App. 247.

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for a left shoulder, to include impingement.  Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left shoulder disability is denied.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


